I concur in Mr. Justice LINN'S opinion for the Court that the interpretation of the Act of 1909, as amended by the Act of 1923, which the appellant advances, is untenable. However, I wish to add, in passing, that the ultimate rule-making power in respect of admissions to practice law before the courts of this Commonwealth lies exclusively in this Court. It has never been disputed that the admission of attorneys to the practice of law involves the exercise of judicial power1 which, by Article V, Section 1, of the Pennsylvania Constitution, is vested in the various courts of the Commonwealth; and, the paramount supervisory power over the courts of the Commonwealth is reposed in this Court by virtue of the Act of May 22, 1722, 1 Sm. L. 131, 140, Sec. XIII, which became constitutionally entrenched with the advent of our first State Constitution in 1776. It follows, therefore, that relief of the nature sought by the appellant can be competently afforded only, if at all, by further appropriate rules of this Court. In the meantime, so long as local examining boards are permitted to approve or reject applications for admission to the practice of law in courts of this Commonwealth, the rules whereby such boards operate must not be unreasonable and, so, constitute proper subjects for review.
Mr. Justice HORACE STERN joins in this opinion.
1 See Commonwealth ex rel. Brackenridge v. Judges of the Courtof Common Pleas of Cumberland County, 1 S.  R. 187, 192, 195 (1814); Petition of Joseph P. Splane, 123 Pa. 527, 539-540,16 A. 481 (1889); and Hoopes v. Bradshaw, 231 Pa. 485, 487,80 A. 1098 (1911). *Page 129